DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.

Status of the Claims
Claims 1-5 and 9-23 are pending wherein claims 1, 4, 11-15 and 21 are amended and claims 6-8 are canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2019/0024225). 
In regard to claim 1 and claim 15, Tang et al. (‘225) discloses alloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]). 
Element
Instant Claim
(atomic percent)
Tang et al. (‘225)
(atomic percent)
Overlap
Fe
16.7 – 25 
15 – 40 
16.7 – 25 
Cr
10.5 – 20.6 
5 – 26 
10.5 – 20.6 
Al
12.7 – 18 
5 – 20 
12.7 – 18 
Ni
Balance
20 – 40 
36.4 – 40


	The Examiner notes that the amounts of iron, chromium, aluminum and nickel disclosed by Tang et al. (‘225) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, chromium, aluminum and nickel from the amounts disclosed by Tang et al. (‘225) because Tang et al. (‘225) discloses the same utility throughout the disclosed ranges.  
Still regarding claim 1, Tang et al. (‘225) discloses 20 to 40 atomic percent nickel and 15 to 40 atomic percent iron. Thus, the ratio of nickel to iron would be 1.33:1 to 2.67:1, which would overlap the range of the instant invention.
Still regarding claim 1, Tang et al. (‘225) discloses the presence of both BCC and FCC phases [0007].
Still regarding claims 1 and 15, Tang et al. (‘225) discloses not greater than 80 volume percent fcc phase  [0058].
With respect to the recitation “consisting of” in claims 1 and 15, Tang et al. (‘225) does not require the presence of elements beyond those specified in claims 1 and 15.  
With respect to the recitation “wherein a fraction of an ordered FCC of the alloy at 600⁰C is 19% o 76%, and wherein a Rockwell hardness of the alloy at 800⁰C is 13 HRC to 31 HRC” in claim 1, Tang et al. (‘225) discloses a substantially similar composition and microstructure. Therefore, these properties/structures would be expected when heated to the stated temperatures. MPEP 2112.01 I. 
	In regard to claim 2, Tang et al. (‘225) discloses 5 to 26 atomic percent chromium, which encompasses the range of chromium in the instant claim. 
	In regard to claim 3, Tang et al. (‘225) discloses 5 to 20 atomic percent aluminum, which encompasses the range of aluminum in the instant claim. 
	In regard to claim 4, Tang et al. (‘225) discloses up to 10 atomic percent of one or more of niobium, tantalum and titanium [0021]. 
	In regard to claim 5, Tang et al. (‘225) discloses the presence of unavoidable impurities and it would be expected that the amount would include no impurities or essentially no impurities which would overlap the scope of the instant invention. Additionally, Tang et al. (‘225) discloses up to 10 atomic percent of one or more of niobium, tantalum and titanium [0021]. 
	In regard to claim 9, Tang et al. (‘225) does not require the presence of the sigma phase and therefore would read on the claim. 
	In regard to claim 10, Tang et al. (‘225) discloses wherein intermetallics such as Ni3Nb precipitates may be present. However, the lower limit of niobium would be 0 in the specified range of up to 10 atomic percent [0021]. Thus, the presence of intermetallics would not be required. 
	With respect to the recitation “wherein the high-entropy alloy has a specific gravity of 6.92 g/cm3 to 7.04 g/cm3” in claim 11, Tang et al. (‘225) discloses substantially similar compositions. Therefore, the claimed specific gravity would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the high-entropy alloy has a yield strength at room temperature of 670 MPa to 700 MPa, and a tensile strength of 880 MPa to 920 MPa” in claim 12, Tang et al. (‘225) discloses substantially similar compositions. Therefore, the claimed strengths would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein a Rockwell hardness of the high-entropy alloy at 600⁰C is 20 HRC to 43 HRC” in claim 13, Tang et al. (‘225) discloses substantially similar compositions. Therefore, the claimed hardness at 600⁰C would be expected. MPEP 2112.01 I.
	With respect to the recitation “wherein a Rockwell hardness of the high-entropy alloy at 600⁰C is 38 HRC to 43 HRC” in claim 14, Tang et al. (‘225) discloses substantially similar compositions. Therefore, the claimed hardness at 600⁰C would be expected. MPEP 2112.01 I. 
	In regard to claim 15, Tang et al. (‘225) discloses the presence of both BCC and FCC phases [0007]. Additionally, Tang et al. (‘225) discloses not greater than 80 volume percent fcc phase [0058], which overlaps the range of the instant invention. MPEP 2144.05 I. 
	Still regarding claim 15, Tang et al. (‘225) discloses 20 to 40 atomic percent nickel and 15 to 40 atomic percent iron. Thus, the ratio of nickel to iron would be 1.33:1 to 2.67:1, which would overlap or would be close enough to about 3:1 to establish prima facie obviousness. MPEP 2144.05 I. 
With respect to the recitation “wherein a fraction of an ordered FCC of the alloy at 600⁰C is 19% o 76%, and wherein a Rockwell hardness of the alloy at 800⁰C is 13 HRC to 31 HRC” in claim 15, Tang et al. (‘225) discloses a substantially similar composition and microstructure. Therefore, these properties/structures would be expected when heated to the stated temperatures. MPEP 2112.01 I. 
In regard to claim 16, Tang et al. (‘225) does not require the presence of the sigma phase and therefore would read on the claim. 
In regard to claim 17, Tang et al. (‘225) discloses wherein intermetallics such as Ni3Nb precipitates may be present. However, the lower limit of niobium would be 0 in the specified range of up to 10 atomic percent [0021]. Thus, the presence of intermetallics would not be required. 
In regard to claim 18, Tang et al. (‘225) discloses alloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]). 

Element
Instant Claim
(atomic percent)
Tang et al. (‘225)
(atomic percent)
Overlap
Fe
16.7 – 25 
15 – 40 
16.7 – 25 
Cr
10.5 – 20.6 
5 – 26 
10.5 – 20.6 
Al
12.7 – 18 
5 – 20 
12.7 – 18 
Ni
Balance
20 – 40 
36.4 – 40


	The Examiner notes that the amounts of iron, chromium, aluminum and nickel disclosed by Tang et al. (‘225) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, chromium, aluminum and nickel from the amounts disclosed by Tang et al. (‘225) because Tang et al. (‘225) discloses the same utility throughout the disclosed ranges.
In regard to claim 19, Tang et al. (‘225) discloses up to 10 atomic percent of one or more of niobium, tantalum and titanium [0021].
In regard to claim 20, Tang et al. (‘225) discloses the presence of unavoidable impurities and it would be expected that the amount would include no impurities or essentially no impurities which would overlap the scope of the instant invention.
In regard to claims 21-22, Tang et al. (‘225) discloses alloys having compositions relative to that of the instant invention as set forth below (abstract and [0007]). 
Element
Instant Claim
(atomic percent)
Tang et al. (‘225)
(atomic percent)
Overlap
Fe
16.7 – 25 
15 – 40 
16.7 – 25 
Cr
10.5 – 20.6 
5 – 26 
10.5 – 20.6 
Al
12.7 – 18 
5 – 20 
12.7 – 18 
Ni
Balance
20 – 40 
36.4 – 40


	The Examiner notes that the amounts of iron, chromium, aluminum and nickel disclosed by Tang et al. (‘225) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, chromium, aluminum and nickel from the amounts disclosed by Tang et al. (‘225) because Tang et al. (‘225) discloses the same utility throughout the disclosed ranges.  
Still regarding claim 21, Tang et al. (‘225) discloses 20 to 40 atomic percent nickel and 15 to 40 atomic percent iron. Thus, the ratio of nickel to iron would be 1.33:1 to 2.67:1, which would overlap the range of the instant invention.
Still regarding claim 21, Tang et al. (‘225) discloses the presence of both BCC and FCC phases [0007].
Still regarding claim 21, Tang et al. (‘225) discloses not greater than 80 volume percent fcc phase  [0058].
With respect to the recitation “wherein the alloy has a specific gravity between about 6.96 g/cm3 and 7.04 g/cm3 and Rockwell hardness (HRC) of between about 13 and 33 at temperatures ranging from 25⁰C to 800⁰C” in claim 21, Tang et al. (‘225) discloses a substantially similar composition. Therefore, the claimed properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein a fraction of an ordered FCC of the alloy at 600⁰C is 19% o 76%, and wherein a Rockwell hardness of the alloy at 800⁰C is 13 HRC to 31 HRC” in claim 21, Tang et al. (‘225) discloses a substantially similar composition and microstructure. Therefore, these properties would be expected. MPEP 2112.01 I. 
With respect to the recitation “wherein the alloy has a yield strength between about 670 MPa and 685 MPa and a tensile strength between about 880 MPa and 900 MPa” in claim 23, Tang et al. (‘225) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I.


Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that the face centered cubic (FCC) is composed of ordered  FCC and disordered FCC and the present application discloses the FCC in Table 3 and Table 5, an ordered FCC at 600⁰C being 19% to 76% and a Rockwell hardness of the alloy at 800⁰C being 13 HRC to 31 HRC and Tang et al. (‘225) only discloses disordered FCC in comparative Example 2 at the fraction of 42% with no constitutive fraction of ordered FCC and similarly the Rockwell hardness of the alloy in the Comparative Example 2 at 800⁰C is 3.8 HRC and Tang et al. (‘225) does not show the claimed ranges. 
In response, the Examiner notes that Tang et al. (‘225) discloses a substantially similar composition and microstructure. Therefore, the claimed amount of ordered FCC and Rockwell hardness would be expected. The instant invention may have comparative Examples that do not have an ordered FCC phase. However, Comparative Example 1 has a chromium range outside the range of the instant invention and in Comparative Example 2, the iron range is outside the range of the instant of the instant invention and there is no titanium in either of these examples whereas titanium appears to be required in the impurities of the instant invention. Therefore, it is unclear how the instant claims would patently distinguish from the applied prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d)(II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759